Citation Nr: 1040415	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-00 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of $9,030, 
including preliminarily considering the propriety of this debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 
1972 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2002 decision of the Committee on Waivers and Compromises 
declining to waive an overpayment of $9,030 in nonservice-
connected pension benefits.  Although in a preceding July 2001 
letter the Veteran simply had asked for a waiver of the original 
overpayment amount of $7500, his December 2001 letter also had 
challenged the validity of the debt based on his status as a 
Veteran with two dependants.  This preliminary issue of the 
propriety of the debt, however, that is, whether it is valid, has 
not been adjudicated.  This issue of the validity of the debt is 
a threshold determination that must be made prior to a decision 
on the request for waiver of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the 
amount or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the same 
time.  38 C.F.R. § 1.911(c)(1) (2009); see also VAOPGCPREC 6-98 
(July 24, 1998) (holding that when a Veteran challenges the 
validity of the debt and seeks waiver of the debt, the [RO] must 
first fully review the debt's validity and, if the office 
believes the debt to be valid, prepare a written decision fully 
justifying the validity of the debt before referring the waiver 
request to the Committee on Waivers and Compromises).  The 
propriety and amount of the overpayment at issue are matters that 
are integral to a waiver determination.  See Schaper, 1 Vet. App. 
at 434.

To be heard on the matter, the Veteran requested a hearing at the 
RO before a Veterans Law Judge of the Board (Travel Board 
hearing).  And as it did not appear he had received proper notice 
of the hearing, the Board remanded his claim in November 2009.  
However, even once appropriately notified, he still failed to 
appear for his hearing - which was rescheduled for April 2010, 
and he has not 


made any attempt to again reschedule the proceeding or offered 
any explanation or justification for his absence at the prior 
proceeding.  Thus, the Board deems his hearing request withdrawn, 
although the Board nonetheless must again remand his claim to the 
RO via the Appeals Management Center (AMC) for other reasons.  
38 C.F.R. § 20.704(e) (2010).


REMAND

The Veteran was granted service connection for peptic ulcer 
disease and associated postoperative residuals in 1979 and 
received a 20 percent rating, which he still has.

In March 1998, the Veteran filed for a nonservice-connected (NSC) 
pension for the greater benefit.  The NSC pension was awarded in 
an October 1998 rating decision.  And based on information 
provided with his March 1998 claim, he was awarded $722 per month 
as a single Veteran with no dependants and zero income.  He was 
notified in a November 1998 letter of the amount of the award, 
his status as a single Veteran with no dependents and zero 
income, and the necessity to inform VA of any change in his 
income or status.

In October 2000, the Veteran submitted a Declaration of Status of 
Dependents Form listing two children - one born in October 1981 
and the other in August 1984.  His status was changed to single 
Veteran with one dependent as of October 2000 and the rate of his 
benefits modified.  He was notified of this change in a 
January 2001 letter.

At some point, the RO discovered the Veteran had income for the 
years of 1998 and 1999, recalculated his rate of benefits for 
those years and determined a $7,929 overpayment existed.  There 
is no documentation in the claims file on how and when he was 
notified of this overpayment.  There is no notice of the 
countable income that the RO used to determine his eligibility 
for benefits or the new rate determined to be appropriate based 
on his countable income.  The sole evidence in the file is a 
single Internal Revenue Service (IRS) printout from 1999 printed 
on July 2000 stating his wages for 1999 were $6650.

The next evidence consists of letters from him dated in July and 
December 2001 requesting a waiver of the overpayment and an audit 
of his account.  These letters also indicate he had allowed a 
portion of his benefit payments to be withheld towards recouping 
the overpayment, starting in March 2001.

At some point evidence of $1772 income for 2000 was discovered 
and his rate for 2000 was modified.

In December 2001, the Veteran submitted a Financial Status Report 
(FSR) listing zero income.  In February 2002, he submitted 
another FSR again listing zero income.  In March 2002, he 
submitted yet another FSR, but this time indicating income of 
$3600 for 2001 and proposed income of $1080 for 2002.  His rate 
for 2001 and 2002 was modified based on this self report.  From 
the ledger, the $1101 overpayment appears to have been entered on 
March 2002 after he submitted his FSR.  Again, though, there is 
no copy of a notice to him of how this overpayment was generated 
or calculated.

In March 2002, a check for $455 was lost.  It was reissued in 
duplicate and a $455 overpayment created.

In November 2003 a $100/month apportionment to the Veteran's 
daughter was established, retroactively to September 2002, 
creating an additional overpayment.  The amount of this 
overpayment is unclear from the file.

In an effort to minimize the overpayment, the Veteran consented 
to amounts being withheld from his future payments starting in 
March 2001.  As of October 2002, the principal of the original 
overpayment of $7929 was listed as $2973.  It is unclear whether 
that overpayment has been paid in full since.



The July 2002 decision of the Committee on Waivers and 
Compromises found the Veteran to be "at fault" in the creation 
of the overpayment and therefore ineligible for a waiver.  From 
the incomplete information in the claims file and complete lack 
of notice to him or supporting documentation for the alleged 
countable income, the Board is in no position to make the same 
finding.  Therefore, the Board is remanding this case for copies 
of any notices sent to him between November 1998 and July 2002 
listing the amount of his benefits, his countable income during 
that period, his modified rate of benefits based on the countable 
income, and how the overpayment was calculated.

There also needs to be some preliminary discussion and decision 
regarding whether this is a valid debt, especially given the 
Veteran's December 2001 letter requesting an audit of his account 
and reconsideration of his status as a single Veteran with no 
dependents (versus one or even two).  The question of whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue pertaining to the Veteran's 
entitlement to waiver of recovery of the overpayment.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 
3 Vet. App. 466 (1992); and Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The fact that an issue is inextricably intertwined does 
not establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are outstanding 
matters that must be addressed by the RO in the first instance.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Obtain copies of all supporting 
documentation used in establishing the 
underlying debt.  Obtain copies of all 
notices sent to the Veteran between 
November 1998 and July 2002 informing him 
of the amount of his pension benefits, his 
countable income during that period, his 
modified rate of benefits based on the 
countable income, the amount of the 
overpayment, and how the overpayment was 
calculated.

2.	Request an audit of the Veteran's account 
and produce a statement of the balance 
remaining on the original debts in the 
amount of $7929 and $1101.  If these debts 
have been paid in full, please submit a 
statement to that effect. 

3.	Determine whether the debts of $7929 and 
$1101 are valid (i.e., preliminarily 
adjudicate their propriety) and send the 
Veteran and his representative a 
Statement of the Case (SOC) on this 
threshold underlying issue.  Give them an 
opportunity to submit written or other 
argument in response before returning the 
file to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


